DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, and 4-12 are pending in this application.
Cancellation of claim 3 is acknowledged.
Claims 7-11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02 June 2020.

Claims 1, 2, 4-6, and 12 are examined.


Terminal Disclaimer
The terminal disclaimer filed on 24 September 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 9,770,608 and 10,682,533 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawn Rejections
The rejection of claims 1, 2, 4-6, and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Janszen is withdrawn in view of Applicant’s amendment to independent claim 1.

The rejection of claims 1-6 and 12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,770,608 is withdrawn in view of Applicant’s Terminal Disclaimer filed 24 September 2020.

The rejection of claims 1-6 and 12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,682,533 is withdrawn in view of Applicant’s Terminal Disclaimer filed 24 September 2020.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 11 November 2020:
Claims 1-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Janszen in view of Popplewell et al. (“Popplewell”, US 2012/0093899, cited by Applicant in IDS filed 15 March 2019).
Regarding claims 1 and 4, Janszen teaches fabric softening compositions comprising two specific encapsulated perfume compositions, providing an improved laundry experience to consumers (e.g., abstract).  The encapsulate perfume compositions are encapsulated in a shell (i.e., capsule wall) to form a perfume microcapsule (e.g., paragraph [0020]), and thus each capsule comprises a capsule wall and active material (perfume).  
Janszen does not specifically teach the limitation wherein the first capsule and second capsule differ in curing temperatures or curing times (Applicant’s elected species; claim 1 as amended).
Popplewell teaches a process for preparing a capsule product through the increase in the polymerization cure temperature and cure time during the capsule-making process (Abstract). Popplewell teaches the curing temperatures are from 80°C to 135°C (Table 9).  Popplewell also teaches a curing time of 60 minutes (Table 11) and curing times of “longer than two hours” [0018]. Popplewell provides motivation of adjusting the polymerization cure temperature due to the curing temperature’s ability to retain the volatile fragrance components within the capsule ([0016] and Tables 9-11). Thus, the curing time and temperature will affect the resulting fragrance stability the final product. Therefore, the curing time and temperature can be optimized to reach the desired fragrance stability via a routine optimization. Discovering an optimum value of a result effective variable generally involves only routine skill in the art.  See, e.g., MPEP 
Regarding the properties of a linear release profile (claim 2) and stability (claim 12), it is noted that, since the invention of Janszen comprises the same components as the claimed invention, the same properties would be expected to result, absent evidence to the contrary.
Regarding claims 5 and 6, Janszen discloses its compositions typically have about 2% to about 20%, alternatively from about 3% to about 17%, alternatively from about 5% to about 15%, alternatively combinations thereof of a fabric softening active (e.g., paragraph [0033]), and therefore the skilled artisan would easily envisage an amount of fabric softening active within the ranges instantly claimed.

Response to Arguments
Applicant's arguments filed 24 September 2020 have been fully considered but they are not persuasive.  
Applicant argues modifying the fragrances of Janszen according to the teachings of Popplewell would render the capsules of Janszen unsatisfactory for their intended purpose of imparting fragrance at different touchpoints based upon their different boiling points and LogP values.  Applicant also argues there is no guidance provided by Popplewell for how curing time and temperature would affect release at the requisite 
This argument is not persuasive because Janszen teaches a number of different microcapsules may be used (e.g., see paragraph [0020]), and does not require any “instability” of the microcapsules used, and thus the teachings of Popplewell do not teach away from the teachings of Janszen.  Additionally, both references are directed to the same field of encapsulated perfume compositions, including those composition having fragrances with a logP greater than 2.5, which are also taught as suitable by Popplewell (e.g., see Table 1), and Popplewell teaches benefits of optimizing curing time and temperature.  Therefore, when the stability of the microcapsules themselves is optimized (as taught by Popplewell), the compositions would reasonably be expected to release the fragrance based on the properties of the fragrances themselves (i.e., at the requisite touchpoints), which is what is taught by Janszen.
Applicant also argues paragraph [00108] at page 46 of the specification indicates that fabric conditioner compositions 2-4, 8 and 9 including a first capsule cured at 90 °C for 1 minute (CAP 4) and a second capsule cured at 90°C for 3 minutes (CAP 6) had a reasonable performance at POP and damp and a good to very good performance at dry post rub compared to a fabric conditioner containing only a capsule cured at 90°C for 1 minute (CAP 4), which received a score of "hardly any performance" at point of purchase, damp and dry post rub.  Applicant argues this data is evidence of unexpected advantageous properties, and is commensurate in scope with claim 1.
This argument is not persuasive.  The data in the specification has been fully considered, but is not persuasive for overcoming the rejection.  While the specification arguendo, the difference is due to the use of two different capsules, it is noted that Applicant's data in the specification demonstrates different properties for the particularly exemplified product, i.e., when the capsule walls each are formed from co-polyacrylamide/acrylate and methylated melamine crosslinker, and when the first capsule is cured at 90°C for 1 hour and the second capsule is cured at 90°C for one hour (see Tables 3, page 41 of the specification).  However, the claims are not limited to said material, but rather claim any difference in any curing time(s), any curing temperature(s), or any scavenger(s), with any wall material(s).  Since chemical compounds, and the properties thereof, are highly variant, it is not clear if the probative value data resulting from a single combination tested can be extended to the full scope of compounds and combinations claimed, and thus the data is not commensurate in scope with the claims as currently written.
Therefore, it is the Examiner’s position that the claims are rendered obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


The following rejection is maintained:
Claims 1-6 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,885,009. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn to the same subject matter and composition components.
Regarding claims 1-6, US ‘009 claims a fabric conditioning composition comprising at least 8 wt% of a fabric conditioning active; a first capsule containing an active material, wherein the first capsule comprises a cured polymeric wall and a core; and a second capsule containing an active material wherein the second capsule comprises a cured polymeric wall and a core; wherein the first and second capsules differ in release properties due to their polymer walls having been made using the same polymer and different cure temperatures, curing times, or a combination thereof, and wherein the composition provides a controlled-release of the active material (claim 1).  .

Response to Arguments
Applicant's arguments filed 24 September 2020 have been fully considered but they are not persuasive.  
Applicant argues the use of the ‘009 patent as a reference patent to cut short the term of the instant application is improper because, “were the instant application to issue, it would have an expiration date of December 7, 2034”, while the ‘009 patent has an adjusted expiration date of January 5, 2035.  Applicant cites case law, including Gilead Sciences, Inc. v. Natco Pharma Ltd., 753 F.3d 1208, 1212 (Fed. Cir. 2014), as support for its position.
This argument is not persuasive because the instant application is still an application, and is not yet a patent (note Gilead Sciences refers to comparing two patents).  Thus, the expiration date for the instant application suggested by Applicant is only predictive, and has not yet been established.  The proper comparison between conflicting claims of an AIA  application and a patent involves a comparison of the inventive entities and ownership of each; e.g., see MPEP 804, Chart II-B.  In this case, Applicant shares at least a common inventor with the ‘009 patent, and thus, at the least, a non-statutory double patenting rejection is proper. 
Conclusion
No claims are allowed at this time.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/Examiner, Art Unit 1611